IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 370A17

                                   Filed 6 April 2018

 STATE OF NORTH CAROLINA

                v.
 DYQUAON KENNER BRAWLEY



         Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 807 S.E.2d 159 (2017), vacating a judgment

entered on 21 September 2016 by Judge Christopher W. Bragg in Superior Court,

Rowan County. Heard in the Supreme Court on 12 March 2018.


         Joshua H. Stein, Attorney General, by Teresa M. Postell, Assistant Attorney
         General, for the State-appellant.

         Glenn Gerding, Appellate Defender, by Amanda S. Zimmer, Assistant Appellate
         Defender, for defendant-appellee.


         PER CURIAM.


         The decision of the Court of Appeals is reversed for the reasons stated in the

dissenting opinion, and this case is remanded to the Court of Appeals for

consideration of defendant’s argument regarding the restitution ordered by the trial

court.

         REVERSED AND REMANDED.